Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 1 of 49 Page ID #:212



 1   Alex R. Straus, SBN 321366
 2   alex@whitfieldbryson.com
     WHITFIELD BRYSON LLP
 3   16748 McCormack Street
 4   Los Angeles, CA 91436
     Telephone: (917) 471-1894
 5   Facsimile: (310) 496-3176
 6   Plaintiffs’ Attorneys
 7   Additional attorneys on signature page
 8
 9
10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
12
     DESTINI KANAN and HALEY                  CASE NO. 2:20-cv-10341-JVS-JPR
13
     BURGESS, individually and on behalf      DEMAND FOR JURY TRIAL
14   of all others similarly situated,
15                                            FIRST AMENDED CLASS ACTION
                       Plaintiffs,            COMPLAINT FOR:
16
                                              1. BREACH OF IMPLIED WARRANTY
17                                            2. BREACH OF EXPRESS WARRANTY
           v.                                 3. UNJUST ENRICHMENT
18                                               (In the Alternative)
                                              4. VIOLATION OF CALIFORNIA
     THINX INC.,                                 FALSE ADVERTISING LAW, Cal.
19
                                                 Bus. & Prof. Code § 17500, et seq.
20                     Defendant.             5. VIOLATION OF CALIFORNIA
                                                 LEGAL REMEDIES ACT, Cal. Bus. &
21                                               Prof. Code § 1750, et seq.
                                              6. VIOLATION OF CALIFORNIA
                                                 UNFAIR COMPETITION LAW, Cal.
22                                               Bus. & Prof. Code § 17200, et seq
                                              7. NEGLIGENT FAILURE TO WARN
23
24
25
26
27
28

                                          1
                         FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 2 of 49 Page ID #:213



 1
            Plaintiffs Destini Kanan and Haley Burgess (“Plaintiffs”) bring this First
 2
     Amended Class Action Complaint against Defendant Thinx Inc. (“Defendant”),
 3
     individually and on behalf of all others similarly situated, and complain and allege upon
 4
     personal knowledge as to themselves and their own acts and experiences and, as to all
 5
     other matters, upon information and belief, including investigation conducted by their
 6
     attorneys:
 7
 8                                    NATURE OF THE CASE
 9          1.     This is a civil class action brought by Plaintiffs on behalf of consumers
10   who purchased Defendant’s Thinx Cotton Brief, Cotton Bikini, Cotton Thong, Sport,
11   Hiphugger, Hi-Waist, Boyshort, French Cut, Cheeky, and Thong (“Thinx
12   Underwear”1), which are used for personal hygiene purposes to collect and/or absorb
13   menstrual fluid. Plaintiffs seek damages and equitable remedies for themselves, and for
14   the putative Class.
15          2.     Defendant designs, formulates, manufactures, markets, advertises,
16   distributes, and sells the Thinx Underwear to consumers throughout the United States,
17   including in the state of California. Its products are sold online on its website, as well
18   as at various online and brick-and-mortar retailers.
19          3.     Consumers, including Plaintiffs, willingly pay a premium for this personal
20   hygiene product compared to cheaper disposable alternatives such as tampons. This is
21   because consumers, including Plaintiffs, would like an easier, safer, and more
22   sustainable approach to feminine hygiene care compared to traditional single-use
23   feminine hygiene products.
24
25
26
27   1The design, manufacture, and materials of the Cotton Brief, Cotton Brief, Cotton Bikini, Cotton
     Thong, Sport, Hiphugger, Hiphugger, Hi-Waist, Hi-Waist, Boyshort, French Cut, Cheeky, and
28   Thong Underwear are substantially similar, if not identical.

                                              2
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 3 of 49 Page ID #:214



 1
           4.     Through its uniform, widespread, nationwide advertising campaign, Thinx
 2
     has led consumers to believe that Thinx Underwear is a safe, healthy choice for women,
 3
     and that it is free of harmful chemicals.
 4
           5.     In reality, Thinx Underwear contains harmful chemicals, including
 5
     multiple polyfluoroalkyl substances (“PFAS”) and silver nanoparticles, which are a
 6
     safety hazard to the female body.
 7
           6.     Plaintiffs’ independent testing has confirmed the existence of these
 8
     harmful chemicals in Thinx’s products using industry standard testing. The presence of
 9
     these chemicals contradicts all of Thinx’s unvarying representations that the product is
10
     nontoxic, harmless, sustainable, organic, and otherwise safe for women and the
11
     environment.
12
           7.     Thinx has knowingly and willfully concealed and misrepresented the true
13
     nature of Thinx Underwear to consumers by engaging in, inter alia, the following
14
     actions, as set out more fully herein:
15
                      a. Representing that Thinx underwear is a safe and healthy choice for
16
                          menstrual protection;
17
                      b. Representing that Thinx Underwear is free of harmful chemicals;
18
                      c. Concealing the true nature of the chemicals in Thinx Underwear;
19
                      d. Misrepresenting and/or concealing the results of third-party testing;
20
                      e. Holding out Thinx Underwear as having qualities and/or
21
                          certifications that it does not possess;
22
                      f. Concealing the true nature of the “anti-odor” technology it uses in
23
                          Thinx Underwear;
24
                      g. Representing that Thinx Underwear is free of toxic metals and/or
25
                          nanoparticles;
26
                      h. Representing that its cotton Thinx Underwear is organic;
27
28

                                            3
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 4 of 49 Page ID #:215



 1
                      i. Representing that Thinx Underwear is “sustainable,” despite the
 2
                          presence of chemicals which are known to be harmful to the
 3
                          environment.
 4
           8.     Thinx’s misbranding is intentional, and it renders the Thinx Underwear
 5
     worthless or less valuable. If Thinx had disclosed to Plaintiffs and putative Class
 6
     Members that Thinx Underwear contained harmful chemicals, such as PFAS, Plaintiffs
 7
     and putative Class Members would not have purchased Thinx Underwear or they would
 8
     have paid less for the Thinx Underwear.
 9
           9.     As a result of Thinx’s misconduct and misrepresentations, Plaintiffs and
10
     putative Class Members have suffered injury in fact, including economic damages.
11
12
                                JURISDICTION AND VENUE
13
           10.    This Court has subject matter jurisdiction over this action pursuant to 28
14
     U.S.C. §§ 1332 and 1367 because this is a class action in which the matter or
15
     controversy exceeds the sum of $5,000,000, exclusive of interest and costs, and in which
16
     some Members of the proposed Class are citizens of a state different from Defendant.
17
           11.    This Court has personal jurisdiction over Defendant because it transacts
18
     business in the United States, including in this District, has substantial aggregate
19
     contacts with the United States, including in this District, engaged in conduct that has
20
     and had a direct, substantial, reasonably foreseeable, and intended effect of causing
21
     injury to persons throughout the United States, and purposely availed itself of the laws
22
     of the United States and the state of California, and further, because Plaintiffs purchased
23
     the Thinx Underwear in this District.
24
           12.    In accordance with 28 U.S.C. § 1391, venue is proper in this District
25
     because this District is where a substantial part of the conduct giving rise to Plaintiffs’
26
     claims occurred, where Defendant transacts business, and where Plaintiffs purchased
27
     the Thinx Underwear.
28

                                            4
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 5 of 49 Page ID #:216



 1
                                             PARTIES
 2
           13.      Plaintiff Destini Kanan is a citizen of California residing in San Fernando,
 3
     Los Angeles County.
 4
           14.      Plaintiff Hayley Burgess is a citizen of California residing in San
 5
     Francisco, San Francisco County.
 6
           15.      Defendant Thinx, Inc. is incorporated in Delaware with its principal place
 7
     of business in New York, New York.
 8
                                   FACTUAL ALLEGATIONS
 9
           16.      Every day, around the world, some 800 million women and girls
10
     menstruate.2
11
           17.      Throughout history, women have required products to hygienically
12
     manage their menstruation. Until very recently, commercially available feminine
13
     hygiene products in the United States were limited to disposable tampons and pads.
14
           18.      Health concerns about feminine hygiene products date back to the 1980s,
15
     when tampons were first linked to toxic shock syndrome, a potentially life-threatening
16
     condition.3
17
           19.      Currently, there is significant public health concern about the chemicals
18
     used in feminine hygiene products.4 Potential negative health effects stemming from
19
     the chemicals in tampons and pads, in addition to environmental concerns related to
20
     single-use plastics, have caused many women to seek out alternative menstrual hygiene
21
     products.
22
           20.      Industry research shows that increased demand for alternative menstrual
23
     hygiene products has largely been driven by young women in the 18-34-year-old
24
25
26
     2https://www.worldbank.org/en/news/feature/2020/05/28/menstrual-hygiene-day-2020
27   3https://my.clevelandclinic.org/health/diseases/15437-toxic-shock-syndrome
     4https://www.womensvoices.org/2018/06/05/new-tampon-testing-reveals-undisclosed-carcinogens-
28   and-reproductive-toxins/

                                             5
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 6 of 49 Page ID #:217



 1
     category who cite environmental and health concerns about traditional disposable
 2
     period products.5
 3
           21.    According to a study conducted by the sustainability marketing firm
 4
     Shelton Group, nearly 40% of women aged 18-34 have switched or are considering
 5
     switching to reusable products to manage their periods. 6 Sustainability generally refers
 6
     to a concern for how the use of resources will impact the environmental, social, and
 7
     economic health of future generations.7
 8
 9
     Defendant’s Business
10
           22.    Thinx, Inc., well aware of the demand for reusable menstrual hygiene
11
     products, has quickly become a leader in the alternative menstrual product market. The
12
     company was founded in 2011 with the purported mission of empowering women by
13
     providing “safe, comfortable, and sustainable options for people with periods and
14
     bladder leaks.”8
15
           23.    Thinx Underwear are washable, reusable underwear designed to replace
16
     pads and tampons, or to be worn with tampons and menstrual cups for extra protection.
17
     In other words, they are “underwear that absorb your period.”9 Thinx Underwear uses
18
     “signature, innovative technology” that in addition to absorbing menstrual flow also
19
     wicks moisture, controls odors, and prevents leaks.10
20
           24.    Without      exception,    every    advertisement,     marketing     campaign,
21
     instructional video, and public statement produced and distributed in relation to Thinx’s
22
     products encourages customers to use the Thinx Underwear the same way as traditional
23
     menstrual products and/or underwear.
24
25   5 https://www.nonwovens-industry.com/issues/2019-11/view_features/feminine-hygiene-
     manufacturers-shift-focus/
26   6 Id.
     7 https://www.sustain.ucla.edu/what-is-sustainability/
27   8 https://www.shethinx.com/pages/thinx-it-works
     9 https://www.shethinx.com/pages/thinx-faq
28   10 https://www.shethinx.com/pages/thinx-it-works


                                             6
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 7 of 49 Page ID #:218



 1
            25.    Thinx, Inc. has been widely praised for its innovative approach to women’s
 2
     healthcare. From its inception, Thinx has used a candid, personal approach to connect
 3
     with its customers by openly discussing menstruation and its surrounding taboos in its
 4
     advertising and marketing materials. In the words of former CEO Miki Agrawal, “It’s
 5
     not [advertising] copy, it’s just conversation.”11
 6
            26.    Thinx products have been marketed and advertised to women across a
 7
     variety of platforms, including online advertisements, Facebook and Instagram mobile
 8
     video ads, television commercials, and print advertisements.
 9
            27.    Because Thinx is aware of growing concerns surrounding traditional
10
     single-use menstrual products, especially among younger women, it has always
11
     positioned its Thinx Underwear as a safe, effective, and sustainable alternative from an
12
     honest and trustworthy brand. A statement from their website is reproduced below:12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   11 https://www.thedrum.com/news/2016/03/07/its-not-copy-its-just-conversation-ceo-thinx-miki-
     agrawal-brands-clever-subway
28   12https://www.shethinx.com/pages/thinx-product-safety-standards


                                             7
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 8 of 49 Page ID #:219



 1
              28.    On Defendant’s website, in a section titled “FAQ”, the following
 2
     representations appear13:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   13
          https://www.shethinx.com/pages/thinx-faq

                                                8
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 9 of 49 Page ID #:220



 1
 2
              29.     On its website, on a page called “Product Safety,” Defendant makes the
 3
     following additional claims14:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   14   https://www.shethinx.com/pages/thinx-product-safety-standards

                                                9
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 10 of 49 Page ID #:221



 1
           30.    Thinx’s product label indicates that it is made of several different fabrics,
 2
     but does not list additional ingredients. An example of a Thinx Hiphugger underwear
 3
     label is reproduced below:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
     Plaintiffs’ Testing
22
            31. Plaintiffs sought independent third-party testing to determine whether Thinx
23
     Underwear contained any harmful chemicals.
24
            32.   The method used in Plaintiffs’ independent testing is the industry standard
25
     for detecting and determining whether materials, such as Thinx underwear, comply with
26
     quality and safety standards.
27
28

                                            10
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 11 of 49 Page ID #:222



 1
            33.    Plaintiffs’ independent testing from a third-party lab found short-chain
 2
     PFAS chemicals within Thinx Underwear at material and above trace amounts. This
 3
     non-conforming ingredient found within Thinx Underwear is material to Plaintiffs,
 4
     customers, and potential class members.
 5
     PFAS Chemicals
 6
            34.    Thinx first came under scrutiny in early 2020 when reporter Jessian Choy
 7
     wrote that she had sent several pairs of Thinx Underwear to Dr. Graham Peaslee, a
 8
     nuclear scientist at the University of Notre Dame, for analysis. After testing, Dr. Peaslee
 9
     discovered high levels of fluorine in the underwear he tested, in addition to finding the
10
     presence of copper and zinc. Based on his findings, Dr. Peaslee opined that due to the
11
     high levels of fluorine in the underwear, they likely contained polyfluoroalkyl
12
     substances (“PFAS”). Ms. Choy reported her findings in an article in Sierra magazine,
13
     published on January 7, 2020.15
14
            35.    PFAS are a category of man-made chemicals which, inter alia, may be
15
     used to enhance the performance of textiles and apparel.
16
            36.    PFAS chemical treatments are typically used on textiles in order to make
17
     them water repellant and/or stain resistant, and are frequently seen in outdoor apparel.
18
            37.    While there are thousands of PFAS chemicals in existence, they are all
19
     categorized as either “long-chain” or “short-chain” based on the amount of carbon
20
     atoms they contain. Long-chain PFAS chemicals contain more than 8 carbon atoms,
21
     while any PFAS chemicals containing less than 8 carbon atoms are considered short-
22
     chain. All PFAS contain carbon-fluorine bonds—one of the strongest in nature—
23
     making them highly persistent in the environment and in human bodies.16
24
25
26
27   15 See https://www.sierraclub.org/sierra/ask-ms-green/my-menstrual-underwear-has-toxic-chemicals-
     it (last accessed November 10, 2020)
28   16 https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html


                                             11
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 12 of 49 Page ID #:223



 1
               38.    Humans can be exposed to PFAS through a variety of ways, including
 2
     ingestion, inhalation, and skin absorption.17
 3
               39.    Long-chain PFAS chemicals have been phased out of use in the United
 4
     States and Europe due to their known toxicity to humans and the environment. Long-
 5
     chain PFAS chemicals are bioaccumulative, meaning they build up in the body over
 6
     time. These chemicals are sometimes called “forever chemicals” and have been
 7
     associated with a variety of negative health effects for humans, including cancer. Long-
 8
     chain PFAS chemicals would not be expected to appear in textiles.
 9
               40.    Short-chain PFAS chemicals are currently used in the apparel industry as
10
     a replacement for the eliminated long-chain PFAS chemicals. There are no long term
11
     studies to indicate whether short-chain PFAS chemicals are in fact safer for consumers;
12
     in fact, there are studies to suggest that they pose similar health risks to long-chain
13
     PFAS—including bioaccumulation.18
14
               41.    Recently, the U.S. Department of Health and Human Services’ National
15
     Toxicology Program found that short-chain PFAS have the same adverse effects as their
16
     long-chain counterparts.19 Their 2019 study found that both long and short-chain PFAS
17
     affected the same organ systems, with the greatest impact seen in the liver and thyroid
18
     hormone.20
19
               42.    The Center for Disease Control’s Agency for Toxic Substances and
20
     Disease Registry has recognized that exposure to high levels of PFAS may impact the
21
     immune system and reduce antibody responses to vaccines.21 This is a significant
22
     concern given the current public health issues surrounding COVID-19.
23
24
25
26   17   Id.
     18   See https://cen.acs.org/environment/persistent-pollutants/Short-chain-long-chain-PFAS/97/i33
27   19   https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html
     20   https://ntp.niehs.nih.gov/whatwestudy/topics/pfas/index.html
28   21   https://www.atsdr.cdc.gov/pfas/health-effects/index.html

                                                 12
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 13 of 49 Page ID #:224



 1
               43.    Furthermore, PFAS is known to migrate during laundering, meaning that
 2
     clothing items which are treated with PFAS release the chemicals into waterways when
 3
     they are washed.22
 4
               44.    As a result of emerging health and environmental concerns regarding
 5
     short-chain PFAS, many apparel companies, including North Face and Patagonia, have
 6
     committed to phasing them out of their products completely.23
 7
 8
          Silver and Silver Copper Nanoparticles
 9
               45.    Antimicrobial textile finishes first gained popularity in the early 2010s as
10
     a way to make clothing—particularly athletic clothing—odor-free. Silver and copper
11
     are the most common ingredients in antimicrobial clothing; they work by killing
12
     bacteria that causes odor.
13
               46.    Antimicrobial clothing has decreased in popularity in recent years due to
14
     concerns associated with silver shedding from fabric and causing harm to humans and
15
     the environment.
16
               47.    On its website, the following representation appears24:
17
18
19
20
21
22
23
24
25
26   22
          https://www2.mst.dk/Udgiv/publications/2015/04/978-87-93352-12-4.pdf
     23
27        https://www.gq.com/story/outdoor-gear-pfas-study

28   24
           https://www.shethinx.com/pages/thinx-product-safety-standards

                                                13
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 14 of 49 Page ID #:225



 1
 2
 3
 4
            48.    Agion is an antimicrobial treatment which uses silver and copper
 5
     nanoparticles to reduce odor in textiles.25
 6
            49.    Nanoparticles are small-scale substances which are undetectable to the
 7
     human eye.26 Whether they are engineered or naturally occurring, it is a nanoparticle’s
 8
     size that creates a hazard since these small particles can readily enter the human body
 9
     through inhalation, ingestion, and skin absorption.27
10
            50.    The mere fact that a nanoparticle is naturally occurring does not
11
     automatically render it “safer” than an engineered nanoparticle. Thus Thinx’s
12
     representation that it does not include “engineered nanoparticles” is misleading to a
13
     reasonable consumer.
14
            51.    Silver nanoparticles present a particular risk to the female body. One study
15
     found that the vaginal administration of silver nanoparticles caused ultrastructural
16
     changes to the vaginal mucosa, urethra and rectum, in addition to leading to migration
17
     of silver into the bloodstream.28
18
            52.    Silver can also have adverse effects on beneficial vaginal bacteria. A recent
19
     study by the Food and Drug Administration determined that silver is effective in killing
20
     lactobacillus.29 Lactobacillus is one of the most important beneficial bacteria types in
21
     a healthy vagina. Disruption of a woman’s microbial balance can lead to overgrowth of
22
     harmful bacteria resulting in bacterial vaginosis, increased risk of sexually transmitted
23
     diseases, increased risk of pregnancy complications and other similar conditions.30
24
25   25 https://www.sciessent.com/water-repellent-anti-odor-antimicrobial-products/agion-silver-
     antimicrobial/
26   26 https://www.twi-global.com/technical-knowledge/faqs/what-are-nanoparticles
     27 Id.
27   28 https://pubmed.ncbi.nlm.nih.gov/26816649/
     29 https://www.ncbi.nlm.nih.gov/pubmed/29481051
28   30 https://www.ncbi.nlm.nih.gov/pubmed/28257809


                                              14
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 15 of 49 Page ID #:226



 1
            53.    The European Chemicals Agency (“ECHA”), the European Union’s
 2
     chemical regulatory agency, has also expressed concern specifically about silver
 3
     zeolites and silver copper zeolites due to their potential impact on human health and the
 4
     environment.31 Silver copper zeolite and silver zeolite—including those specifically
 5
     manufactured by the maker of Agion-- are currently under review and awaiting a
 6
     determination of whether they will be phased out of use in the EU due to these health
 7
     concerns.
 8
            54.    The vagina and vulva absorb chemicals at a higher rate than other areas of
 9
     the body.32 The fabric treated with Agion is the innermost layer of the Thinx Underwear,
10
     which comes into contact with the vulvar tissue and vulvar/vaginal mucous membranes.
11
            55.    Silver nanoparticles are also known to migrate from treated clothing when
12
     it is laundered.33 As a result of this migration, silver nanoparticles which are toxic to
13
     aquatic organisms are introduced into waterways.34
14
            56.    In fact, there is no published study demonstrating the success of “non-
15
     migratory” silver additives.35 Thinx’s representation that its Agion treatment is non-
16
     migratory is untrue and misleading.
17
            57.    Thinx does not reveal to consumers that Agion is an antimicrobial, or that
18
     it contains silver and silver copper nanoparticles which are known to migrate and pose
19
     a safety hazard to the female body and the environment. Thus, Thinx’s representations
20
     that its Underwear does not contain harmful chemicals, toxic metals or engineered
21
     nanoparticles is inaccurate and misleading.
22
23
     Thinx Underwear Is Not Organic
24
25   31 https://echa.europa.eu/documents/10162/bd098d67-3754-461c-bcde-107da470d726
     32 See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3948026/
26   33 https://pubs.acs.org/doi/10.1021/nn502228w
     34
27   https://ec.europa.eu/environment/integration/research/newsalert/pdf/risk_to_aquatic_ecosystems_fro
     m_silver_nanoparticles_394na1_en.pdf
28   35 https://www.womensvoices.org/nanosilver-in-period-care-products/#fn13


                                              15
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 16 of 49 Page ID #:227



 1
           58.     Thinx represents on its website and in all of its marketing and advertising
 2
     materials that its cotton underwear is organic. Plaintiffs and Class Members believed
 3
     they were purchasing organic products.
 4
           59.     “Organic” is generally understood as meaning an agricultural product that
 5
     was produced without the use of chemical fertilizers, pesticides, or other artificial
 6
     agents.36
 7
            60.    For any agricultural product to be sold as “organic” in the United States,
 8
     no matter where in the world the crop is grown, the raw fiber must have been certified
 9
     to the USDA’s National Organic Program’s (NOP) Crop Standard. This includes fibers
10
     such as cotton, flax and hemp.37
11
            61.    Global Organic Textile Standards (“GOTS”) is the worldwide leading
12
     processing standard for organic fibers. GOTS provides standards for when textiles may
13
     be classified as organic, including independent certification of the entire textile supply
14
     chain.38
15
            62.    In March 2020, GOTS released its latest standards which specifically
16
     prohibit the use of PFAS chemicals in any stage of processing. This prohibition extends
17
     to both long-chain and short-chain PFAS chemicals.39
18
            63.    Plaintiffs’ testing found PFAS within the Thinx Underwear at above trace
19
     amounts using industry standard testing.
20
            64.    Thinx is not eligible for GOTS certification for its finished cotton
21
     underwear because they contain PFAS. Despite this, Thinx released a GOTS
22
     “Certificate of Compliance” which was issued to a company called Ocean Lanka. (See
23
     Exhibit A- GOTS Certificate) Thinx held out this certificate as its own, even though
24
25
26   36 See https://www.usda.gov/media/blog/2012/03/22/organic-101-what-usda-organic-label-means
     37 https://specialtyfabricsreview.com/2020/03/12/global-organic-textile-standard-gots-clarifies-
27   organic-product-standards/
     38 https://www.global-standard.org/the-standard
28   39 See Exhibit B at page 7.


                                              16
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 17 of 49 Page ID #:228



 1
     it knew, or at least should have known, that the certification did not refer to the finished
 2
     Thinx Underwear.40
 3
              65.    The inclusion of PFAS, at material and above trace amounts, of PFAS
 4
     renders the Thinx Underwear not organic. The Defendant never disclosed this fact to
 5
     Plaintiffs and Class Members.
 6
              66.    In fact, on its website, under the Frequently Asked Questions Section,
 7
     Thinx made the following representation: “Are they really organic? Yes, our Organic
 8
     cotton line is made with organic cotton!”41
 9
              67.    Consumers are willing to pay a premium for items labeled organic in order
10
     to avoid exposure to chemicals.
11
             68.     A reasonable consumer would not expect to find any harmful chemicals—
12
     let alone man-made “forever chemicals” like PFAS-- in an item labeled “organic.”
13
             69.     Plaintiffs and Class Members purchased the Thinx Underwear based upon
14
     their belief that the Thinx Underwear was organic. This belief was the direct result of
15
     Thinx’s specific representations on its website and other written marketing materials,
16
     including tags affixed to the products. In reality, the Thinx Underwear do not hold any
17
     independent organic certifications nor do they conform to industry standards for organic
18
     clothing.
19
20
          Defendant’s Material Misrepresentations
21
              70.    In response to allegations that Thinx Underwear contains harmful
22
     chemicals, Defendant’s current CEO, Maria Molland, released the following statement
23
     on February 6, 2020:
24
25                   At Thinx Inc., we take customer health and product safety very
                     seriously. As a CEO, and mother to my three-year-old daughter,
26                   I’m personally committed to ensuring our products are designed
27
     40   https://medium.com/@thinx/how-i-know-thinx-inc-products-are-safe-1e509dde60d5
28   41   See supra at page 8.

                                               17
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 18 of 49 Page ID #:229



 1               and made to be safe for people and the planet. Our products
 2               undergo the strictest safety testing available, and it was the
                 company’s deep and abiding commitment to safe and sustainable
 3               products that made me want to join the team (emphasis added).
 4
                 We take the recent allegations about PFAS in Thinx Inc. products
 5               very seriously. For that reason, we immediately engaged Dr.
 6               Chris Mackay, who is a toxicologist with Intertox, Inc., a leading
                 toxicology company that has been testing and assessing the risks
 7               posed by chemical and biological agents for the last 25 years, to
 8               review Dr. Peaslee’s findings.

 9               Based on this review, Dr. Mackay stated: “The testing methods
                 Dr. Peaslee used are inappropriate and only indicate the presence
10
                 of elemental fluoride — not PFAS. Fluoride is a common salt
11               that’s in everyday products like toothpaste. All of us carry
                 fluoride around in our bodies and secrete it through things like
12
                 blood and sweat. The presence of fluoride doesn’t mean
13               something contains PFAS; what it does mean is that some time
14               in the history of the sample, it came into contact with one or more
                 of any number of products containing fluoride. On its own, it has
15               no toxicological significance.”
16
                 Thinx Inc. uses the most rigorous scientific methods available
17               in the world to ensure safe and sustainable products (emphasis
                 added). Our products are tested by Bureau Veritas, S.A. an
18
                 international certification agency with an accredited third-party
19               lab that is recognized and respected around the world. This
                 testing demonstrates that Thinx Inc. products meet the globally
20
                 recognized standards of OEKO-TEX and comply with REACH
21               regulations. Our testing with Bureau Veritas confirms that no
                 detectable long-chain PFAS chemicals are present in Thinx Inc.
22
                 products (emphasis added).
23
                 We appreciate and hear the concern our customers have
24               expressed. In the weeks since Sierra Club’s reporting, we’ve
25               completed further testing that goes above and beyond REACH
                 regulations and OEKO-TEX standards. This additional third-
26               party testing, available for download on our blog, reaffirmed that
27               Thinx Inc. products meet and exceed global safety standards.
                 Make no mistake, since our founding, we have made safety a
28

                                          18
                         FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 19 of 49 Page ID #:230



 1                pillar of our products and brand identity. We remain committed
 2                to these principles even in the face of unreliable science and
                  misinformation.
 3
 4                We will always push for more disclosure from our manufacturers, and
                  more rigorous industry standards for regulation and compliance — and
 5                we urge others in our category to do the same.42
 6
           71.    Ms. Molland’s statement was designed to further mislead and confuse
 7
     customers regarding the presence of harmful chemicals in Defendant’s products in the
 8
     following ways:
 9
                       a. By misrepresenting the scope and nature of Thinx’s safety testing;
10
                       b. By misrepresenting the presence of PFAS in its products; and
11
                       c. By providing consumers with third-party testing results which are
12
                          incomplete or otherwise inaccurate;
13
           72.     Despite the fact that Defendant claims to take the allegations of PFAS in
14
     Thinx Inc. products “very seriously,” the third-party testing it released in response to
15
     these allegations tested only for long-chain PFAS chemicals, which are no longer
16
     present in the apparel industry at large. Defendant’s third-party testing failed to test for
17
     any short-chain PFAS chemicals.
18
           73.    As the designer and manufacturer of Thinx Underwear, Thinx knew, or at
19
     minimum should have known, that its underwear is treated with short-chain PFAS
20
     chemicals in order to enhance its performance by making it water and/or stain resistant.
21
           74.     Thinx did not conduct any testing for short-chain PFAS chemicals (or did
22
     not disclose the results of any testing for short-chain PFAS chemicals) because it knew
23
     that any such testing would reveal the existence of these chemicals in the Thinx
24
     Underwear.
25
26
27
     42
      https://medium.com/@thinx/how-i-know-thinx-inc-products-are-safe-1e509dde60d5(last accessed
28   November 10, 2020)

                                            19
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 20 of 49 Page ID #:231



 1
            75.    Ms. Molland’s statement denying the existence of “long-chain PFAS
 2
     chemicals” in its products was specifically designed to deceive consumers, as the
 3
     average consumer would not be aware of the existence of short-chain vs. long-chain
 4
     PFAS chemicals. Thinx would have no reason to explicitly disclaim its use of “long-
 5
     chain PFAS chemicals” except for the purpose of misleading a reasonable consumer
 6
     into believing no PFAS chemicals were present in its products.
 7
            76.    Despite Ms. Molland’s representation that Thinx uses the “strictest safety
 8
     testing” available, the testing it released to the public only tested for an extremely
 9
     limited range of chemicals.
10
            77.    The reports released by Thinx also contain discrepancies which suggest
11
     they are inauthentic, incomplete, and/or fraudulent, and intended to mislead consumers.
12
     On its Technical Report No. (7420)009-0036(S)(R2), a different report number appears
13
     on pages 3-7, which contain the substantive results of the testing. (See Exhibit C, Thinx
14
     Testing) A remark also appears on page 3 which states “The test report (7420)009-
15
     0036(S)(R) has been replaced with (7420)009-0036(S)(R2) to change fabric
16
     composition as per vendor request.”
17
            78.    Furthermore, Defendant has only released test results for a fraction of its
18
     products and failed to release the results of other tests which are referenced in its
19
     publicly available reports, including Volatile Organic Compounds (VOC) testing,
20
     which would be of great interest and concern to consumers.
21
            79.     Despite Ms. Molland’s representation that Thinx uses the “most rigorous
22
     scientific methods available” to ensure the safety of its products, Bureau Veritas, the
23
     third-party lab Defendant employed to test its products does not specifically offer PFAS
24
     testing.43
25
26
27
     43https://www.cps.bureauveritas.com/sites/g/files/zypfnx236/files/media/document/CPS_QA_Softlin
28   e_v6_15OCT15.pdf(last accessed November 10, 2020)

                                             20
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 21 of 49 Page ID #:232



 1
                80.   The apparel industry has various certifications available with regard to
 2
     consumer safety. Thinx claims to be independently certified by OEKO-TEX, but based
 3
     on information and belief, Thinx does not currently hold an OEKO-TEX certification.
 4
                81.   The apparel industry also has various certifications available with regard
 5
     to organic fabrics. Thinx claims its underwear is made from organic cotton, but based
 6
     on information and belief, Thinx does not hold any certification that its products are
 7
     organic. Furthermore, finished products containing PFAS and antimicrobials cannot be
 8
     considered organic. Any reference to its products as “organic” was inaccurate and
 9
     misleading to consumers.
10
                82.   Despite requests from journalists and consumers, Defendant has refused to
11
     provide any independent testing data from prior years.44
12
                83.   As described supra, Plaintiffs’ independent testing from a third-party lab
13
     found short-chain PFAS chemicals within Thinx Underwear at material and above trace
14
     amounts. This non-conforming ingredient found within Thinx Underwear is material to
15
     Plaintiffs, customers, and potential class members.
16
                84.   Had Plaintiffs and consumers known that the Thinx Underwear they
17
     purchased contained is treated with short-chain PFAS chemicals and harmful
18
     antimicrobials, and was not 100% organic, they would not have purchased the Thinx
19
     products or would have paid less for them.
20
21
     Plaintiff Destini Kanan’s Facts
22
                85.   In 2019, Plaintiff Kanan purchased the Thinx Underwear from a
23
     Nordstrom department store located at 21725 Victory Blvd, Canoga Park, California,
24
     91303.
25
26
27
28   44   Id.

                                               21
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 22 of 49 Page ID #:233



 1
           86.     Ms. Kanan first learned about Thinx products through their online
 2
     advertising, which appeared on various websites and social media platforms she visited,
 3
     and included both videos and print advertisements.
 4
           87.     After becoming familiar with the product through its advertising, Ms.
 5
     Kanan also visited the Thinx website, www.shethinx.com, which provides detailed
 6
     information about the products.
 7
           88.     At the time of her purchase, Ms. Kanan relied on Defendant’s factual
 8
     representations about the Thinx Underwear, including those representations made on
 9
     Thinx’s own website, in its online advertising and marketing materials, and the
10
     product’s label and packaging. These representations all indicate that that the Thinx
11
     Underwear was safe for normal use and fit for the purpose of collecting and/or
12
     absorbing menstrual fluid and other vaginal discharge. The Thinx representations also
13
     stated the cotton underwear was organic, and Ms. Kanan relied upon that representation.
14
           89.     As a direct and intended result of Thinx’s advertising, marketing,
15
     instructional videos, and other public statements, Ms. Kanan purchased several varieties
16
     of Thinx underwear, including the Thinx organic cotton brief, which she used according
17
     the product specifications.
18
           90.     Despite Thinx’s representations that its product was safe and fit for the
19
     purpose of menstrual protection, during the time period in which Ms. Kanan used the
20
     Thinx underwear she also experienced recurrent yeast infections and urinary tract
21
     infections.
22
           91.     In or around August of 2020, Ms. Kanan also became aware of reports,
23
     including information published by Sierra Club, that Thinx underwear contained
24
     harmful chemicals.
25
           92.     When Plaintiff Kanan learned that the Defendant mislabeled its products,
26
     including failing to disclose harmful chemicals the products contained, she stopped
27
     purchasing the Thinx Underwear.
28

                                            22
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 23 of 49 Page ID #:234



 1
            93.    Ms. Kanan did not receive the benefit of her bargain when she purchased
 2
     the Thinx Underwear products that failed to conform to Thinx’s material
 3
     representations, including by containing ingredients that did not conform to the
 4
     representations and to the warranties made by Defendant. Had she been aware of the
 5
     misrepresentations, she would have either not purchased the Thinx Underwear or paid
 6
     substantially less for it.
 7
 8
      Plaintiff Haley Burgess’ Facts
 9
            94.    In May of 2020, Plaintiff Haley Burgess purchased Thinx Sport Underwear
10
     from Amazon.
11
            95.    At the time of Ms. Burgess’ purchase, Thinx was on public notice of the
12
     harmful chemicals in its product, and had further misrepresented the safety of its
13
     Underwear.
14
            96.    Ms. Burgess purchased Thinx underwear because she was actively seeking
15
     an eco-friendly and chemical-free alternative to traditional feminine hygiene products.
16
            97.    Ms. Burgess viewed Thinx’s website, where she sought out information
17
     regarding the product’s ingredients and certifications.
18
            98.    In making her purchase, Ms. Burgess specifically relied on Thinx’s
19
     representations on its website that the product was safe, free of harmful chemicals, and
20
     certified for ecological safety. Ms. Burgess also relied on Thinx’s representations that
21
     the products were OEKO-TEX certified, as she was already familiar with this
22
     certification. The Thinx representations also stated the product was organic and Ms.
23
     Burgess relied upon that representation.
24
            99.    When Ms. Burgess learned in 2021 that Thinx’s products contained
25
     harmful chemicals, she stopped purchasing the underwear.
26
            100. Ms. Burgess did not receive the benefit of her bargain when she purchased
27
     the Thinx underwear products that failed to conform to Thinx’s material
28

                                             23
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 24 of 49 Page ID #:235



 1
     representations, including by containing ingredients that did not conform to the
 2
     representations and warranties made by Defendant.
 3
           101. Had she been aware of the misrepresentations regarding chemicals present
 4
     in the underwear, Ms. Burgess would not have purchased the Thinx underwear or would
 5
     have paid less for them.
 6
 7
     Thinx’s Misrepresentations and Omissions are Material To Reasonable
 8
     Consumers
 9
           102. Defendant’s Thinx Underwear is a niche product that is directed at a
10
     specific group of consumers: women who are hoping to purchase a safe,
11
     environmentally sustainable, and economical alternative to female hygiene products.
12
           103. The representations made by Thinx were made to cater to this niche
13
     consumer group and drive consumer sales.
14
           104. Plaintiffs and Class Members, purchased the Thinx product because of its
15
     specific representations: that it did not contain “harmful chemicals”, was organic, and
16
     did not contain heavy metals or nanoparticles. Each of these representations were
17
     important to a reasonable consumer, such as Plaintiffs and Class Members, when
18
     purchasing the Thinx Underwear.
19
           105. As a direct and proximate result of Defendant’s advertising, marketing,
20
     and public statements, consumers, including Plaintiffs, purchased Thinx Underwear for
21
     their personal use.
22
           106. Contrary to representations made by Defendant in marketing materials,
23
     advertisements, social media and instructional videos on its website, Thinx Underwear
24
     contains chemicals which are harmful to the female body and the environment.
25
           107. Contrary to representations made by Defendant in marketing matierials,
26
     advertisements, social media, and its website, the Thinx Underwear are not organic.
27
28

                                            24
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 25 of 49 Page ID #:236



 1
           108. Contrary to representations made by Defendant in marketing materials,
 2
     advertisements, social media and instructional videos on its website, Thinx Underwear
 3
     contains toxic metals and nanoparticles which are harmful to the female body and the
 4
     environment.
 5
           109. Some users of Thinx Underwear have experienced physical symptoms
 6
     including, but not limited to, urinary tract infections and yeast infections.
 7
           110. Defendant knew or should have known of these dangers, and has
 8
     undertaken a deliberate and willful pattern of conduct (including taking active
 9
     measures) aimed at deceiving consumers, including Plaintiffs, to believe that Thinx
10
     Underwear are free of chemicals shown to cause adverse health outcomes.
11
           111. At all relevant times, Defendant knew the true nature of the chemicals
12
     contained in Thinx Underwear, but nevertheless marketed, advertised, and sold Thinx
13
     Underwear for use without adequately warning consumers that they contain chemicals
14
     that are dangerous and could be damaging to the user’s health.
15
           112. Even after being alerted to the presence of harmful chemicals in its products
16
     in early 2020, Defendant continued to willfully conceal this information from consumers
17
     and otherwise affirmatively deceive consumers by representing that its products had
18
     been independently certified as being free from harmful chemicals.
19
           113. As a direct and proximate result of Defendant’s concealment of the
20
     presence of chemicals, its deceptive representations, and its failure to sufficiently warn
21
     consumers about it or its harmful consequences prior to their purchase, Plaintiffs and
22
     other similarly situated consumers purchased and used Defendant’s Thinx Underwear to
23
     their detriment.
24
           114. Plaintiffs and Class Members were unaware of the harmful chemicals at the
25
     time they purchased Thinx Underwear. Had Plaintiffs and Class Members known the
26
     Thinx Underwear contained harmful chemicals or was not organic, they would not have
27
     purchased the Thinx Underwear or would have paid substantially less for it.
28

                                            25
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 26 of 49 Page ID #:237



 1
           115. Plaintiffs and all putative Class Members purchased Thinx Underwear
 2
     which contained the same chemicals at the point of sale to the public.
 3
           116. Plaintiffs and each of the Class Members have been damaged and suffered
 4
     an injury in fact caused by Defendant’s false, fraudulent, unfair, deceptive, and
 5
     misleading practices, as set forth herein, and seek compensatory damages, injunctive
 6
     relief, and such other and further relief as this Court deems just and proper.
 7
           117. Given the massive quantities of Thinx Underwear believed to have been
 8
     sold all over the country, this class action is the proper vehicle for addressing
 9
     Defendant’s misconduct and for attaining needed relief for those affected.
10
11
                              CLASS ACTION ALLEGATIONS
12
           Plaintiffs bring this action individually and as representative of all those similarly
13
     situated, pursuant to Fed. R. Civ. P. 23, on behalf of themselves and the members of the
14
     following class (“Nationwide Class”):
15
16            During the maximum period permitted by law, all persons residing in
              the United States who purchased Thinx Underwear.
17
18         In addition, or alternatively, Plaintiffs bring this action on behalf of themselves
19   and the members of the following subclass (“California Subclass”):
20
21            During the maximum period permitted by law, all persons residing in
              the State of California who purchased Thinx Underwear.
22
23         118. Specifically excluded from these definitions are: (1) Defendant, any entity
24   in which Defendant has a controlling interest, and its legal representatives, officers,
25   directors, employees, assigns and successors; (2) the Judge to whom this case is
26   assigned and any member of the Judge’s staff or immediate family; and (3) Class
27
28

                                            26
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 27 of 49 Page ID #:238



 1
     Counsel. Plaintiffs reserve the right to amend the Class definition and Subclass
 2
     definitions as necessary.
 3
           119. Numerosity: The Members of the Class are so numerous that joinder of all
 4
     members is impracticable. While the exact number of Class Members is presently
 5
     unknown, it likely consists of tens of thousands of people geographically disbursed
 6
     throughout the United States, and the state of California. The number of Class Members
 7
     can be determined by sales information and other records. Moreover, joinder of all
 8
     potential Class Members is not practicable given their numbers and geographic
 9
     diversity. The Class is readily     identifiable from information and records in the
10
     possession of Defendant and its authorized retailers.
11
           120. Typicality: The claims of the representative Plaintiffs are typical in that
12
     Plaintiffs, like all Class Members, purchased The Thinx Underwear that were designed,
13
     manufactured, marketed, advertised, distributed, and sold by Defendant. Plaintiffs, like
14
     all Class Members, have been damaged by Defendant’s misconduct in that, inter alia,
15
     they have incurred or will continue to incur damage as a result of overpaying for a
16
     Product containing chemicals which make Thinx Underwear harmful to the female body
17
     and not fit for its intended use. Furthermore, the factual basis of Defendant’s misconduct
18
     is common to all Class Members because Defendant has engaged in systematic
19
     fraudulent behavior that was deliberate, includes negligent misconduct, and results in
20
     the same injury to all Class Members.
21
           121. Commonality: Common questions of law and fact exist as to all Members
22
     of the Class. These questions predominate over questions that may affect only individual
23
     Class Members because Defendant has acted on grounds generally applicable to the
24
     Class. Such common legal or factual questions include, inter alia:
25
26
             (a) Whether Defendants omitted or failed to disclose material information to
27               Plaintiffs and Class Members;
28

                                            27
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 28 of 49 Page ID #:239



 1          (b) Whether Defendant’s alleged conduct violated public policy;
 2
            (c) Whether the claims discussed above about Thinx Underwear are true, or
 3              are misleading or reasonably likely to deceive;
 4          (d) Whether Defendant omitted material facts and/or failed to warn
                reasonable consumers regarding the known risks of using the Thinx
 5              Underwear;
 6          (e) Whether the representations discussed herein were material to a
                reasonable consumer;
 7
            (f) Whether Defendant engaged in false or misleading advertising;
 8
            (g) Whether Defendant engaged in unfair, unconscionable, or deceptive trade
 9              practices by selling and/or marketing the Thinx Underwear as not
                containing harmful chemicals and as being organic;
10
            (h) Whether Defendant breached the implied warranty of merchantability and
11              the Song-Beverly Consumer Warranty Act, relating to Thinx Underwear;
12
            (i) Whether Defendant violated Cal. Bus. & Prof. Code § 17500, et seq.
13              (FAL);
14
            (j) Whether Defendant violated Civil Code §§ 1750, et seq. (CLRA);
15
16          (k) Whether Defendant violated Cal. Bus. & Prof. Code §§ 17200, et seq.
                (UCL);
17
18          (l) Whether Defendant was negligent in its failure to adequately test;
19
            (m) Whether Defendant was negligent in its failure to warn;
20
21          (n) Whether Plaintiffs and the Class are entitled to damages, including
                compensatory, exemplary, and statutory damages, and the amount of
22              such damages;
23          (o) Whether Plaintiff and the other Class members have been injured and the
                proper measure of their losses as a result of those injuries; and
24
            (p) Whether Plaintiff and the other Class members are entitled to injunctive,
25              declaratory, or other equitable relief.
26
27
28

                                          28
                         FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 29 of 49 Page ID #:240



 1
           122. Adequate Representation: Plaintiffs will fairly and adequately protect the
 2
     interests of Class Members. They have no interests antagonistic to those of Class
 3
     Members. Plaintiffs retained attorneys experienced in the prosecution of class actions,
 4
     including consumer product, misrepresentation, and mislabeling class actions, and
 5
     Plaintiffs intend to prosecute this action vigorously.
 6
           123. Injunctive/Declaratory Relief: The elements of Rule 23(b)(2) are met.
 7
     Defendant will continue to commit the unlawful practices alleged herein, and Plaintiffs
 8
     and Class Members will remain at an unreasonable and serious safety risk as a result of
 9
     the Thinx Underwear containing chemicals and being non-organic. Defendant has acted
10
     and refused to act on grounds that apply generally to the Class, such that final injunctive
11
     relief and corresponding declaratory relief is appropriate respecting the Class as a
12
     whole.
13
           124. Predominance and Superiority: Plaintiffs and Class Members have all
14
     suffered and will continue to suffer harm and damages as a result of Defendant’s
15
     unlawful and wrongful conduct. A class action is superior to other available methods
16
     for the fair and efficient adjudication of the controversy. Absent a class action, Class
17
     Members would likely find the cost of litigating their claims prohibitively high and
18
     would therefore have no effective remedy at law. Because of the relatively small size
19
     of Class Members' individual claims, it is likely that few Class Members could afford
20
     to seek legal redress for Defendant's misconduct. Absent a class action, Class Members
21
     will continue to incur damages, and Defendant's misconduct will continue without
22
     remedy. Class treatment of common questions of law and fact would also be a superior
23
     method to multiple individual actions or piecemeal litigation in that class treatment will
24
     conserve the resources of the courts and the litigants and will promote consistency and
25
     efficiency of adjudication.
26
           125. Plaintiffs know of no difficulty to be encountered in the maintenance of
27
     this action that would preclude its maintenance as a class action.
28

                                            29
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 30 of 49 Page ID #:241



 1
           126. Defendant has acted or refused to act on grounds generally applicable to
 2
     the Class, thereby making appropriate final injunctive relief or corresponding
 3
     declaratory relief with respect to the Class appropriate.
 4
 5                                  FIRST CLAIM FOR RELIEF
 6                                   Breach of Express Warranty

 7
 8         127. Plaintiffs repeat and reallege all previous paragraphs, as if fully included

 9   herein.

10         128. Plaintiffs bring this cause of action on behalf of themselves and the Class,

11   and alternatively, the California Subclass against Defendant.

12         129. Defendant manufactured, marketed, advertised, distributed, and sold the

13   Thinx Underwear as part of their regular course of business.

14         130. Defendant made affirmations of fact and promises on the Products’

15   packaging and/or through the marketing and advertising described herein. As described

16   herein, Defendant expressly represented and warranted that:

17                    a. Thinx Underwear is free of harmful chemicals;

18                    b. Thinx Underwear is free of toxic metals and/or nanoparticles;

19                    c. Its cotton Thinx Underwear is organic;

20                    d. Its Thinx Underwear is “sustainable,” despite the presence of

21                       chemicals which are known to be harmful to the environment;

22                    e. Thinx is a safe and healthy way for women to manage their

23                       menstruation.

24         131. Defendant made the foregoing express representations and warranties to

25   all consumers, which became the basis of the bargain between Plaintiffs, California

26   Subclass Members and Defendant.

27
28

                                            30
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 31 of 49 Page ID #:242



 1
           132. Plaintiffs and the Class Members purchased the Thinx Underwear either
 2
     directly from Defendants or through authorized retailers such as Nordstrom and
 3
     Amazon.
 4
           133. Defendant breached the foregoing express warranties by placing the Thinx
 5
     Underwear into the stream of commerce and selling them to consumers, when the Thinx
 6
     Underwear contain harmful chemicals, heavy metals and/or nanoparticles; are not
 7
     organic; and otherwise fail to contain the properties they were represented to possess.
 8
     The presence of harmful chemicals rendered the Thinx Underwear unfit for their
 9
     intended use and purpose and substantially impaired the use and value of the Thinx
10
     Underwear.
11
           134. As manufacturer, marketer, advertiser, distributer and seller of the Thinx
12
     Underwear, Defendant is the only party with knowledge and notice of the fact that the
13
     Thinx Underwear contains harmful chemicals.
14
           135. Plaintiffs and Class Members were injured as a direct and proximate result
15
     of Defendant’s breaches of warranties because they would not have purchased the Thinx
16
     Underwear if the true facts had been known. Specifically, Plaintiffs and Class Members
17
     have suffered economic damages in connection with the purchase of the Thinx
18
     Underwear.
19
           136. As a result of Defendant’s breach of these warranties, Plaintiffs and Class
20
     Members are entitled to legal and equitable relief including damages, costs, attorneys’
21
     fees, rescission, and all such other relief deemed appropriate, for an amount to
22
     compensate them for not receiving the benefit of their bargain.
23
24                        SECOND CLAIM FOR RELIEF
25                        Breach of Implied Warranties and
        Song-Beverly Consumer Warranty Act California Civil Code § 1790, et seq.
26
27
28

                                           31
                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 32 of 49 Page ID #:243



 1
             137. Plaintiffs bring this count on behalf of themselves and the Class, and
 2
     alternatively, the California Subclass, and repeat and re-allege all previous paragraphs,
 3
     as if fully included herein.
 4
             138. As described above, Plaintiffs have standing to pursue this claim because
 5
     they have suffered injury-in-fact and have lost money or property as a result of
 6
     Defendant’s conduct.
 7
             139. Defendant was at all relevant times the manufacturer, distributor,
 8
     warrantor, and/or seller of Thinx Underwear. Defendant knew or had reason to know of
 9
     the specific use for which the Thinx Underwear was purchased, including that the Thinx
10
     Underwear was marketed, advertised, and sold as a replacement and/or supplement to
11
     traditional feminine hygiene products like pads and tampons that were “free of
12
     dangerous chemicals”. Further, Defendant sold the Thinx Underwear as an organic
13
     product.
14
             140. By placing Thinx Underwear into the stream of commerce, Defendant
15
     provided Plaintiffs and Class Members with implied warranties that the Thinx
16
     Underwear were merchantable and fit for the ordinary purposes for which they were
17
     sold.
18
             141. However, Thinx Underwear are not fit for its ordinary purpose of being
19
     used as a menstrual products that is “free of harmful chemicals” because, inter alia, the
20
     Thinx Underwear contained PFAS, a chemical known to be dangerous and which
21
     renders the products not organic and unsuitable for its intended use.
22
             142. The inclusion of the PFAS within the Thinx Underwear render the Thinx
23
     Underwear unsuitable to be labeled as an organic product, and hence, makes the Thinx
24
     Underwear not suitable for normal use for that purpose.
25
             143. The problems associated with the chemicals in the materials, such as
26
     increased exposure to toxic PFAS chemicals and antimicrobials, prevent the Thinx
27
     Underwear from being safely used for their intended purpose, and thus constitutes a
28

                                             32
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 33 of 49 Page ID #:244



 1
     breach of the implied warranty of merchantability. These problems are caused by
 2
     Defendant’s failure to adequately warn Plaintiffs and consumers of the chemicals and
 3
     that Thinx Underwear is not safe to use as a menstrual products without significant
 4
     exposure to toxic chemicals and risk of resulting injury.
 5
           144. That the Thinx Underwear contained chemicals and was non-organic was
 6
     not undiscoverable by Plaintiffs and Class Members at the time that they purchased
 7
     Thinx Underwear;
 8
           145. Defendant impliedly warranted that Thinx Underwear were of
 9
     merchantable quality and fit for such use. These implied warranties included, among
10
     other things: (i) a warranty that Thinx Underwear manufactured, supplied, distributed,
11
     and/or sold by Defendant was safe and reliable for use as a menstrual products and (ii)
12
     a warranty that Thinx Underwear would be fit for its intended use.
13
           146. Contrary to the applicable implied warranties, Thinx Underwear, at the
14
     time of sale and thereafter, was not fit for its ordinary and intended purpose of providing
15
     Plaintiffs and Class Members with a safe menstrual product. Instead, Thinx Underwear
16
     contain harmful chemicals, are not organic, and not suitable for use as a safe menstrual
17
     product, as alleged herein.
18
           147. Defendant’s actions, as complained of herein, breached the implied
19
     warranties that Thinx Underwear were of merchantable quality and fit for such use in
20
     violation of Cal. Civ. Code §§ 1791.1 and 1792.
21
           148. Defendant’s intended beneficiaries of these implied warranties were
22
     ultimately Plaintiffs and the Class, not third-party retailers, resellers or distributors who
23
     sold Thinx Underwear. Moreover, Defendant exercises substantial control over which
24
     outlets can carry and sell its Product, which are the same places that Plaintiffs and Class
25
     Members purchased Think Underwear. In addition, Defendant’s warranties are in no
26
     way designed to apply to the third-party retailers, resellers or distributors who purchase
27
     Thinx Underwear in bulk and then sell them on an individual basis to consumers.
28

                                            33
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 34 of 49 Page ID #:245



 1
     Individual consumers are the ones who ultimately review the labels prior to making any
 2
     purchasing decisions. Accordingly, these warranties are specifically designed to benefit
 3
     the individual consumers who purchased Thinx Underwear.
 4
           149. Plaintiffs and Class Members sustained damages as a direct and proximate
 5
     result of Defendant’s breaches in that they paid a premium for Thinx Underwear that
 6
     they would not have otherwise paid. Plaintiffs and the Class also did not receive the
 7
     value of Thinx Underwear they paid for—Thinx Underwear are worthless or worth far
 8
     less than Defendant represents due to the presence of chemicals and that they are not
 9
     organic.
10
           150. Defendant’s conduct described in this complaint constitutes a breach of
11
     implied warranties under UCC §§ 2-314 and 2-315, as adopted in whole or in substance
12
     by statutes in all 50 states and the District of Columbia:
13
14                Ala. Code § 7-2-314, et seq.; Alaska Stat. § 45.02.314, et seq.;
15                Ariz. Rev. Stat. § 47-2314, et seq.; Ark. Code § 4-2-314, et seq.;
                  Cal. Com. Code § 2314, et seq.; Colo. Rev. Stat. § 4-2-314, et
16                seq.; Conn. Gen. Stat. § 42a-2-314, et seq.; 6 Del. C. § 2-314, et
17                seq.; D.C. Code § 28:2-314, et seq.; Fla. Code § 672.314, et seq.;
                  O.C.G.A. § 11-2-314, et seq.; Haw. Rev. Stat. § 490:2-314, et
18                seq.; Idaho Code § 28-2-314, et seq.; 810 Ill. Comp. Stat. 5/2-
19                314, et seq.; Ind. Code § 26-1-2-314, et seq.; Iowa Code §
                  554.2314, et seq.; Kan. Stat. § 84-2-314, et seq.; Ky. Rev. Stat. §
20                355.2-314, et seq.; La. Rev. Stat § 9:2800.53(6), et seq.; 11
21                M.R.S.A. § 2-314, et seq.; Md. Code Ann., Com. Law § 2-314,
                  et seq.; Mass. Code 106, § 2-314, et seq.; Mich. Comp. Laws
22                440.2314, et seq.; Minn. Stat. § 336.2-314, et seq.; Miss. Code §
23                75-2-314, et seq.; Mo. Rev. Stat. § 400.2-314, et seq.; Mont.
                  Code § 30-2-314, et seq.; Neb. U.C.C. § 2-314, et seq.; Nev. Rev.
24                Stat. § 104.2314, et seq.; N.H. Rev. Stat. § 382-A:2-314, et seq.;
25                N.J. Stat. § 12A:2-314, et seq.; N.M. Stat. § 55-2-314, et seq.;
                  N.Y. U.C.C. § 2-314, et seq.; N.C. Gen. Stat. § 25-2-314, et seq.;
26                N.D. Cent. Code § 41-02-30, et seq.; Ohio Rev. Code § 1302.26,
27                et seq.; Okla. Stat. Tit. 12A, § 2-314, et seq.; Or. Rev. Stat. §
                  72.3130, et seq.; 13 Pa. Cons. Stat. § 2314, et seq.; R.I. Gen.
28

                                            34
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 35 of 49 Page ID #:246



 1                Laws § 6A-2-314, et seq.; S.C. Code § 36-2-313, et seq.; S.D.
 2                Codified Laws § 57A-2-313, et seq.; Tenn. Code § 47-2- 314, et
                  seq.; V.T.C.A., Bus. & C. § 2.314, et seq.; Utah Code § 70A-2-
 3                314, et seq.; Vt. Stat. Tit. 9A, § 2-314, et seq.; Va. Code § 8.2-
 4                314, et seq.; Wash. Rev. Code § 62A.2-314, et seq.; W. Va. Code
                  § 46-2-314, et seq.; Wis. Stat. § 402.314, et seq.; and Wyo. Stat.
 5                § 34.1-2-314, et seq.
 6
 7         151. Plaintiffs and the Class have sustained, are sustaining, and will sustain

 8   damages if Defendant continues to engage in such deceptive, unfair, and unreasonable

 9   conduct.

10         152. As a result of the breach of the implied warranty of merchantability,

11   Plaintiffs and Class Members are entitled to legal and equitable relief, including

12   injunctive relief, damages, attorneys’ fees, litigation expenses and costs, rescission,

13   and/or other relief as deemed appropriate, for an amount to compensate them for not

14   receiving the benefit of their bargain.

15                                  THIRD CLAIM FOR RELIEF
                                        (In the Alternative)
16
                                        Unjust Enrichment
17
18         153.     Plaintiffs bring this count on behalf of themselves and the Class, and
19   alternatively, the California Subclass, and repeat and re-allege all previous paragraphs,
20   as if fully included herein.
21         154.    Plaintiffs and Class Members conferred a monetary benefit on Defendant,
22   and Defendant had knowledge of this benefit. The retail price for Thinx Underwear
23   listed online is $24.00 or more.
24         155.     By its wrongful acts and omissions described herein, including selling
25   the Thinx Underwear with chemicals and that were not organic, Defendant was unjustly
26   enriched at the expense of Plaintiffs and Class Members.
27         156.      Plaintiffs and Class Members’ detriment and Defendant’s enrichment
28   were related to and flowed from the wrongful conduct alleged herein.

                                            35
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 36 of 49 Page ID #:247



 1
           157. Defendant has profited from its unlawful, unfair, misleading, and
 2
     deceptive practices at the expense of Plaintiffs and Class Members under circumstances
 3
     in which it would be inequitable for Defendant to retain the profits, benefits, and other
 4
     compensation obtained from its wrongful conduct as described herein in connection
 5
     with selling the Thinx Underwear.
 6
           158. Plaintiffs and Class Members have been damaged as a direct and proximate
 7
     result of Defendant’s unjust enrichment because they would not have purchased Thinx
 8
     Underwear on the same terms or for the same price had they known that the Thinx
 9
     Underwear contained harmful chemicals and were not organic.
10
           159. Defendant either knew or should have known that payments rendered by
11
     Plaintiffs and Class Members were given and received with the expectation that The
12
     Thinx Underwear were free of chemicals, were organic, and capable of providing the
13
     benefits represented by Defendant in the labeling, marketing, and advertising of Thinx
14
     Underwear. It is inequitable for Defendant to retain the benefit of payments under these
15
     circumstances.
16
           160. Plaintiffs and Class Members seek restitution from Defendant and an order
17
     of this Court proportionally disgorging all profits, benefits, and other compensation
18
     obtained by Defendant from its wrongful conduct and establishing a constructive trust
19
     from which Plaintiffs and Class Members may seek restitution.
20
           161. When required, Plaintiffs and Class Members are in privity with Defendant
21
     because Defendant’s sale of Thinx Underwear was either direct or through authorized
22
     third-party retailers and resellers. Purchase through authorized retailer and resellers is
23
     sufficient to create such privity because such authorized third parties are Defendant’s
24
     agents for the purpose of the sale of Thinx Underwear.
25
           162. As a direct and proximate result of Defendant’s wrongful conduct and
26
     unjust enrichment, Plaintiffs and Class Members are entitled to restitution of,
27
28

                                            36
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 37 of 49 Page ID #:248



 1
     disgorgement of, and/or imposition of a constructive trust upon all profits, benefits, and
 2
     other compensation obtained by Defendant for its inequitable and unlawful conduct.
 3
                              FOURTH CLAIM FOR RELIEF
 4
                 Violation of the California False Advertising Law (“FAL”)
 5               California Business and Professions Code §§ 17500, et seq.
 6
           163. Plaintiffs bring this count on behalf of themselves and the California
 7
     Subclass and repeat and re-allege all previous paragraphs, as if fully included herein.
 8
           164. The conduct described herein took place within the State of California and
 9
     constitutes deceptive or false advertising in violation of California Business and
10
     Professions Code § 17500.
11
           165. The FAL provides that “[i]t is unlawful for any person, firm, corporation
12
     or association, or any employee thereof with intent directly or indirectly to dispose of
13
     real or personal property or to perform services” to disseminate any statement “which
14
     is untrue or misleading, and which is known, or which by the exercise of reasonable
15
     care should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
16
           166. It also is unlawful under the FAL to make or disseminate any
17
     advertisement that is “untrue or misleading, and which is known, or which by the
18
     exercise of reasonable care should be known, to be untrue or misleading.” Id.
19
           167. Defendant, when it marketed, advertised and sold Thinx, represented to
20
     Plaintiffs and California Class Members that Thinx was free of chemicals and safe,
21
     despite the fact that Thinx Underwear contained harmful chemicals in above-trace
22
     amounts and was not safe.
23
           168. Further, Defendant sold the Thinx Underwear as an organic product when
24
     the Thinx Underwear contains ingredients that render it not organic.
25
           169. At the time of its misrepresentations, Defendant was either aware that
26
     Thinx contained chemicals, was not safe, and not organic, or was aware that it lacked
27
     the information and/or knowledge required to make such a representation truthfully.
28

                                            37
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 38 of 49 Page ID #:249



 1
     Defendant concealed and omitted and failed to disclose this information to Plaintiffs
 2
     and California Class Members.
 3
           170. Defendant’s descriptions of Thinx Underwear were false, misleading, and
 4
     likely to deceive Plaintiffs and other reasonable consumers.
 5
           171. Defendant’s conduct therefore constitutes deceptive or misleading
 6
     advertising.
 7
           172. Plaintiffs have standing to pursue claims under the FAL as they reviewed
 8
     and relied on Defendant’s packaging, advertising, representations, and marketing
 9
     materials regarding Thinx Underwear when selecting and purchasing Thinx Underwear.
10
           173. In reliance on the statements made in Defendant’s advertising and
11
     marketing materials and Defendant’s omissions and concealment of material facts
12
     regarding the quality and use of Thinx Underwear, Plaintiffs and California Class
13
     Members purchased Thinx Underwear.
14
           174. Had Defendant disclosed the true nature of Thinx Underwear (that it
15
     contains chemicals and is not organic), Plaintiffs and California Class Members would
16
     not have purchased Thinx Underwear or would have paid substantially less for it.
17
           175. As a direct and proximate result of Defendant’s actions, as set forth herein,
18
     Defendant has received ill-gotten gains and/or profits, including but not limited to
19
     money from Plaintiffs and California Class Members who paid for the Thinx
20
     Underwear, which contained chemicals and were not organic.
21
           176. Plaintiffs and California Class Members seek injunctive relief, restitution,
22
     and disgorgement of any monies wrongfully acquired or retained by Defendant and by
23
     means of its deceptive or misleading representations, including monies already obtained
24
     from Plaintiffs and California Class Members as provided for by the California Business
25
     and Professions Code § 17500.
26
27
28

                                           38
                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 39 of 49 Page ID #:250



 1                                FIFTH CLAIM FOR RELIEF
 2                  Violation of the California Consumer Legal Remedies Act
                              (“CLRA”), Civil Code §§ 1750, et seq.
 3
 4         177.      Plaintiffs bring this count on behalf of themselves and the California
 5   Subclass and repeat and re-alleges all previous paragraphs, as if fully included herein.
 6         178.     The conduct described herein took place in the State of California and
 7   constitutes unfair methods of competition or deceptive acts or practices in violation of
 8   the Consumers Legal Remedies Act (“CLRA”), Civil Code §§ 1750, et seq.
 9         179. The CLRA applies to all claims of all California Class Members because
10   the conduct which constitutes violations of the CLRA by Defendant occurred within the
11   State of California.
12         180. Plaintiffs and California Class Members are “consumers” as defined by
13   Civil Code § 1761(d).
14         181. Defendant is a “person” as defined by Civil Code § 1761(c).
15         182. Thinx qualifies as “goods” as defined by Civil Code § 1761(a).
16         183. Plaintiffs and the California Class Members’ purchases of Thinx
17   Underwear are “transactions” as defined by Civil Code 25 § 1761(e).
18         184. As set forth below, the CLRA deems the following unfair methods of
19   competition and unfair or deceptive acts or practices undertaken by any person in a
20   transaction intended to result or which does result in the sale or lease of goods or
21   services to any consumer as unlawful.
22
              (a)     “Representing that goods … have sponsorship, approval,
23                    characteristics, ingredients, uses, benefits, or quantities which
                      they do not have.” Civil Code § 1770(a)(5); and
24
              (b)     “Representing that goods … are of a particular standard,
25                    quality, or grade, or that goods are of a particular style or
                      model, if they are of another.” Civil Code § 1770(a)(7).
26
27         185. Defendant engaged in unfair competition or unfair or deceptive acts or
28   practices in violation of Civil Code §§ 1770(a)(5) and (a)(7) when it represented,

                                             39
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 40 of 49 Page ID #:251



 1
     through its advertising and other express representations, that Thinx Underwear had
 2
     benefits or characteristics that it did not actually have.
 3
           186. As detailed in the body of this Complaint, Defendant has repeatedly
 4
     engaged in conduct deemed a violation of the CLRA, and has made representations
 5
     regarding Thinx Underwear’s benefits or characteristics that it did not in fact have, and
 6
     represented Thinx Underwear to be of a quality that was not true. Indeed, Defendant
 7
     concealed this information from Plaintiffs and California Class Members.
 8
           187. Thinx Underwear was not and is not “reliable,” in that it is not safe and is
 9
     of inferior quality and trustworthiness compared to other products in the industry. As
10
     detailed above, Defendant further violated the CLRA when it falsely represented that
11
     Thinx Underwear meets a certain standard or quality.
12
           188. As detailed above, Defendant violated the CLRA when it advertised the
13
     Thinx Underwear with the intent not to sell Thinx Underwear as advertised and knew
14
     that the Thinx Underwear was not as represented.
15
           189. Specifically, Defendant marketed and represented the Thinx Underwear as
16
     being free of harmful chemicals, when in fact the Underwear contains PFAS and silver
17
     and silver copper nanoparticles.
18
           190. Further, Defendant sold the Thinx Underwear as an organic product when
19
     the Thinx Underwear contains ingredients that render it not organic.
20
           191. Defendant’s deceptive practices were specifically designed to induce
21
     Plaintiffs and California Class Members to purchase or otherwise acquire Thinx
22
     Underwear.
23
           192. Defendant engaged in uniform marketing efforts to reach California Class
24
     Members, their agents, and/or third parties upon whom they relied, to persuade them to
25
     purchase and use Thinx manufactured by Defendant. Defendant’s packaging,
26
     advertising, marketing, website and retailer product identification and specifications,
27
     contain numerous false and misleading statements regarding the quality, safety, and
28

                                            40
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 41 of 49 Page ID #:252



 1
     reliability of Thinx. These include, inter alia, the following misrepresentations
 2
     contained in its advertising, marketing, social media platforms, and website:
 3
 4            • “At its core, Thinx Inc. was founded to provide safe, comfortable,
 5              and sustainable options for people with periods and bladder
                leaks.”
 6
 7            • “Customer safety is important to us, and so is your trust. That’s
                why we’ll always be honest and transparent about how our
 8              products are made.”
 9
              • “All Thinx Inc. underwear are rigorously tested for harmful
10
                chemicals.”
11
              • “We’re proud to say that third party testing has never revealed any
12
                harmful chemical levels in Thinx Inc. products.”
13
              • “Our products undergo the strictest safety testing available, and it
14              was the company’s deep and abiding commitment to safe and
15              sustainable products that made me want to join the team.”
16            • “Call me a feminist, call me an entrepreneur, call me whatever you
17              want, but I believe in elevating humanity using conscious
                consumerism as the vehicle to do that.”
18
              • “We will always push for more disclosure from our manufacturers,
19
                and more rigorous industry standards for regulation and compliance
20              — and we urge others in our category to do the same.”
21            • “What does a more sustainable period look like? It just makes me
22              feel better about my period.”45
23
           193. Despite these representations, Defendant also omitted and concealed
24
     information and material facts from Plaintiffs and California Class Members.
25
           194. In their purchase of Thinx Underwear, Plaintiffs and California Class
26
     Members relied on Defendant’s representations and omissions of material facts.
27
28   45


                                           41
                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 42 of 49 Page ID #:253



 1
           195. These business practices are misleading and/or likely to mislead
 2
     consumers and should be enjoined.
 3
           196. On November 11, 2020, Plaintiff Kanan provided written notice to
 4
     Defendant via certified mail through the United States Postal Service demanding
 5
     corrective actions pursuant to the Consumers Legal Remedies Act (“CLRA”),
 6
     California Civil Code § 1770, et seq. Defendant failed to take any corrective action.
 7
           197. In accordance with Civil Code § 1780(a), Plaintiffs and the other
 8
     California Class Members seek injunctive and equitable relief for Defendant’s
 9
     violations of the CLRA, including an injunction to enjoin Defendant from continuing
10
     its deceptive advertising and sales practices.
11
           198. Pursuant to California Civil Code § 1780(a)(1)-(5) and § 1780(e), Plaintiffs
12
     seek an order enjoining Defendant from the unlawful practices described above, a
13
     declaration that Defendant’s conduct violates the Consumers Legal Remedies Act,
14
     money damages, reasonable attorneys’ fees and litigation costs, and any other relief the
15
     Court deems proper under the CLRA.
16
17                             SIXTH CLAIM OF ACTION
18                  Violations of the California Unfair Competition Law
                     (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.
19
20         199.     Plaintiffs bring this count on behalf of themselves and the California
21   Subclass and repeat and re-allege all previous paragraphs, as if fully included herein.
22         200. Defendant is a “person” as defined by Cal. Bus. & Prof. Code § 17201.
23         201. Plaintiffs and Class Members who purchased Defendant’s the Thinx
24   Underwear suffered an injury by virtue of buying products in which Defendant
25   misrepresented and/or omitted Thinx Underwear’s true quality, reliability, safety, and
26   use. Had Plaintiffs and Class Members known that Defendant materially misrepresented
27
28

                                            42
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 43 of 49 Page ID #:254



 1
     Thinx Underwear and/or omitted material information regarding its Thinx Underwear
 2
     and its safety, they would not have purchased Thinx.
 3
           202. Defendant’s conduct, as alleged herein, violates the laws and public
 4
     policies of California and the federal government, as set out in the preceding paragraphs
 5
     of this complaint.
 6
           203. There is no benefit to consumers or competition by allowing Defendant to
 7
     deceptively label, market, and advertise its Thinx Underwear.
 8
           204. Plaintiffs and Class Members who purchased Defendant’s Product had no
 9
     way of reasonably knowing that Thinx Underwear was deceptively packaged, marketed,
10
     advertised, and labeled, was not safe, and unsuitable for its intended use. Thus, Plaintiffs
11
     and California Class Members could not have reasonably avoided the harm they
12
     suffered.
13
           205. Specifically, Defendant marketed, labeled, and represented the Thinx
14
     Underwear as being free of harmful chemicals, when in fact the Underwear contains
15
     PFAS and silver and silver copper nanoparticles.
16
           206. Further, Defendant sold the Thinx Underwear as an organic product when
17
     the Thinx Underwear contains ingredients that render it not organic.
18
           207. The gravity of the harm suffered by Plaintiffs and Class Members who
19
     purchased Defendant’s Thinx outweighs any legitimate justification, motive or reason
20
     for packaging, marketing, advertising, and labeling the Thinx Underwear in a deceptive
21
     and misleading manner. Accordingly, Defendant’s actions are immoral, unethical,
22
     unscrupulous and offend the established public policies as set out in federal regulations
23
     and are substantially injurious to Plaintiffs and California Class Members.
24
           208. The above acts of Defendant in disseminating said misleading and
25
     deceptive statements to consumers throughout the state of California, including to
26
     Plaintiffs and Class Members, were and are likely to deceive reasonable consumers by
27
28

                                            43
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 44 of 49 Page ID #:255



 1
     obfuscating the true nature of Defendant’s Thinx Underwear, and thus were violations
 2
     of Cal. Bus. & Prof. Code §§ 17500, et seq.
 3
           209. As a result of Defendant’s above unlawful, unfair and fraudulent acts and
 4
     practices, Plaintiffs, on behalf of herself and all others similarly situated, and as
 5
     appropriate, on behalf of the general public, seeks injunctive relief prohibiting
 6
     Defendant from continuing these wrongful practices, and such other equitable relief,
 7
     including full restitution of all improper revenues and ill-gotten profits derived from
 8
     Defendant’s wrongful conduct to the fullest extent permitted by law.
 9
10
                               SEVENTH CLAIM OF ACTION
11                               Negligence – Failure to Warn
12
13         210.     Plaintiffs bring this count on behalf of themselves and Class Members

14   and repeat and re-allege all previous paragraphs, as if fully included herein.

15         211. At all relevant times, Defendant was responsible for designing,

16   constructing, testing, manufacturing, inspecting, distributing, labeling, marketing,

17   advertising, and/or selling Thinx Underwear to Plaintiffs and the Class. At all relevant

18   times, it was reasonably foreseeable by Defendant that the use of Thinx Underwear in

19   its intended manner involved a substantial risk of injury and was unreasonably

20   dangerous to Plaintiffs and the Class as the ultimate users of Thinx.

21         212. At all relevant times, Defendant knew or had reason to know of the risk of

22   injury and the resultant harm that Thinx Underwear posed to Plaintiffs and Class

23   Members, as the harmful condition of the Thinx Underwear existed at the time of its

24   design, construction, manufacture, inspection, distribution, labeling, marketing,

25   advertising, and/or sale, as described herein.

26         213. Defendant, as the designer, manufacturer, tester, distributor, marketer,

27   advertiser, and/or seller of Thinx Underwear, had a duty to warn Plaintiffs and the Class

28   of all dangers associated with the intended use of Thinx Underwear.

                                            44
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 45 of 49 Page ID #:256



 1
           214. At minimum, the duty arose for Defendant to warn consumers that use of
 2
     Thinx Underwear could result in injury and become unreasonably dangerous.
 3
           215. Defendant was negligent and breached its duty of care by negligently
 4
     failing to provide adequate warnings to purchasers and users of Thinx Underwear,
 5
     including Plaintiffs and the Class, regarding the risks and potential dangers of Thinx
 6
     Underwear.
 7
           216. Defendant was negligent and breached its duty of care by concealing the
 8
     risks of and failing to warn consumers that the Thinx Underwear contains materials and
 9
     chemicals known to cause adverse health effects in humans and in the environment.
10
           217. Defendant knew, or through the exercise of reasonable care, should have
11
     known of the harmful condition and dangers associated with using Thinx Underwear as
12
     described herein, and knew that Plaintiffs and Class Members could not reasonably be
13
     aware of those risks. Defendants failed to exercise reasonable care in providing
14
     Plaintiffs and the Class with adequate warnings.
15
           218. As a direct and proximate result of Defendant’s failure to adequately warn
16
     consumers that the use of Thinx Underwear, including its intended use, could cause and
17
     has caused injuries and other damages, Plaintiffs and the Class have suffered damages,
18
     as described herein.
19
                                    RELIEF DEMANDED
20
           WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
21
     situated, seek a judgment against Defendant, as follows:
22
              a.     For an order certifying the Class under Fed. R. Civ. P. 23 and naming
23
                     Plaintiffs as representatives of the Class and the Subclass and Plaintiffs’
24                   attorneys as Class Counsel;
25
              b.     For an order declaring that Defendant’s conduct violates the statutes
26                   referenced herein;
27
              c.     For an order finding in favor of Plaintiffs and the Class and the Subclass
28                   on all counts asserted herein;

                                             45
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 46 of 49 Page ID #:257



 1
 2            d.    For compensatory, statutory, and punitive damages in amounts to be
                    determined by the Court and/or jury;
 3
              e.    For monetary damages pursuant to Cal. Bus. & Prof. Code § 17500, et
 4
                    seq.,
 5
              f.    For prejudgment interest on all amounts awarded;
 6
 7            g.    For an order of restitution and all other forms of equitable monetary
                    relief;
 8
 9            h.    For injunctive relief as pled or as the Court may deem proper; and
10
              i.    For an order awarding Plaintiffs and the Class and the Subclass their
11                  reasonable attorneys’ fees, expenses, and costs of suit.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          46
                         FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 47 of 49 Page ID #:258



 1
 2
                                 JURY TRIAL DEMANDED
 3
         Plaintiffs demand a trial by jury on all claims so triable.
 4
 5
     DATED: March 16, 2021.                 Respectfully submitted,
 6
 7
                                            /s/ Alex R. Straus
 8
                                            Alex R. Straus, SBN 321366
 9                                          WHITFIELD BRYSON LLP
                                            16748 McCormack Street
10
                                            Los Angeles, CA 91436
11                                          Telephone: (917) 471-1894
                                            Facsímile: (310) 496-3176
12
                                            alex@whitfieldbryson.com
13
                                            Daniel K. Bryson*
14
                                            Harper T. Segui*
15                                          Erin J. Ruben*
                                            J. Hunter Bryson*
16
                                            WHITFIELD BRYSON LLP
17                                          900 W. Morgan Street
18                                          Raleigh, NC 27603
                                            P.O. Box 12638
19                                          Raleigh, NC 27605
20                                          Dan@whitfieldbryson.com
                                            Harper@whitfieldbryson.com
21                                          Erin@whitfieldbryson.com
22                                          Hunter@whitfieldbryson.com

23                                          Rachel Soffin*
24                                          GREG COLEMAN LAW PC
                                            800 S. Gay Street, Suite 1100
25                                          Knoxville, TN 37929
26                                          Telephone: (865) 247-0080
                                            Facsimile: (865) 522-0049
27                                          rachel@gregcolemanlaw.com
28

                                           47
                          FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 48 of 49 Page ID #:259



 1
 2
                                          *Pro hac vice forthcoming
 3
                                          Attorneys for Plaintiffs and the Putative Class
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         48
                        FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10341-JVS-JPR Document 29 Filed 03/16/21 Page 49 of 49 Page ID #:260



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         49
                        FIRST AMENDED CLASS ACTION COMPLAINT
